As filed with the Securities and Exchange Commission onFebruary 25, 2016. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-11/A (SEVENTH AMENDMENT) REGISTRATION STATEMENT FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES AMERICAN HOUSING INCOME TRUST INC. (Exact name of registrant as specified in its charter) Maryland 333-150548 75-3265854 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (PRIMARY STANDARD INDUSTRIAL CODE NUMBER) (IRS EMPLOYER IDENTIFICATION NO.) Copies to: American Housing Income Trust Inc. Jeff Howard Chief Executive Officer 34225 N. 27th Drive, Building 5 Phoenix, AZ 85058 (623) 551-5808 (Address, including zip code, and telephone number, including area code, ofRegistrant's principal executive offices and registered agent) Copies to: Anthony R. Paesano Paesano Akkashian Apkarian, PC 7457 Franklin Road, Suite 200 Bloomfield Hills, Michigan 48301 T (248) 796-6886 F (248) 796-6885 Approximate date of proposed sale to the public: As soon as practicable and from time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [x] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] -1- Table of Contents If this Form is a post-effective amendment filed pursuant to rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Non-accelerated filer (Do not check if a smaller reporting company)Accelerated filer Smaller reporting company [x] CALCULATION OF REGISTRATION FEE CHART Common Stock Par Value $0.01 Amount(1) Proposed Maximum Registered Per Share(2) Proposed Maximum Offering Price (1) Fee Amount(2) Selling Shareholders 7,565,417 $ 3.75 $ 28,370,025 $ 2,856.86 Direct Public Offering 3,000,000 $ 3.00 $ 9,000,000 $ 906.30 (1) Estimated for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended. The shares to be sold by the Selling Stockholders will be sold at a fixed price to be determined prior to effectiveness of this Registration Statement.
